DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on May 18, 2020 is acknowledged.   Action on the merits of claims 1-12 follows.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed May 18, 2020; August 6, 2021 and August 24, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.  Note the citation to JP 0431259 in the IDS filed on August 6, 2021 did not include a copy of the document in the submission.  It appears that the citation was previously listed in the IDS filed on May 18, 2020 (see citation 2 under the Foreign Patent Documents section).  The reference has been considered while the duplicate citation has been lined through.  
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received May 18, 2020 are acceptable for examination purposes.
Specification
The substitute specification filed May 18, 2020 has been entered and has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The invention of claims 6, 8, 10 and 12 are unclear. Notably, these claims each recite that the first holding part includes a cut-out part which allows the claw part to be inserted thereinto in a state in which the opening (an opening for accommodating the battery is closed.  This relationship is not clear.  According to the disclosure the first holding part is to reference character 21, the cut-out part is to reference characters 24, 24a, 24b, the claw part is reference character 11 and the opening is reference character 6.  The claim recites that the configuration allows the claw part to be inserted into the cut-out part of the first holding part when the opening is closed.  However, this appears to be contrary to the disclosure, for when the opening 6 is closed (Fig. 6), the claw part 11 is inserted into the locking hole 3 and not the cut-out part 24, 24a, 24b and it is impossible to insert the claw part into the cut-out part when the opening 6 is closed (see Fig. 6).

    PNG
    media_image1.png
    471
    650
    media_image1.png
    Greyscale

In a subsequent figure, the specification teaches of the claw part 11 inserted into the cut-out part 24b when the opening is not closed (see Fig. 8C).

    PNG
    media_image2.png
    545
    607
    media_image2.png
    Greyscale

Clarification and/or correction is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (JP 2008-097958).
The claimed battery case includes functional language with respect to the manner by which the lid claw part is used for pushing out of the battery therein.  It is noted that the claims are directed to the case rather than a method of inserting/removing a coin cell battery from a battery case.  Therefore, weight is primarily given to the structure of the battery case.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As to claim 1, Takeda discloses in Figs. 1-5 of a battery case for accommodating a coin cell battery therein inserted in a sliding manner, the battery case comprising:
a battery case body part which includes an opening for accommodating the coin cell battery 90, and in which the accommodated coin cell battery is held; and
a lid part 60 which closes the opening of the battery case body part,
the lid part 60 including a claw part 66a/67a which, upon closing of the opening, is fitted and inserted into the battery case body part via mating with features 36a/37a of housing 30 of the battery case body part.  The system design also includes pushing the battery 90 out in a direction opposite to the sliding insertion direction (Fig. 4).  The opening 39a serves to provide a hole for manipulating the coin cell 90 and the relative dimension of the lid claws 66a and 67a are such that the claws can be readily used to push out the cell 90 through opening 39a to effectively push the cell 90 out of the case in a direction opposite to a direction of insertion (as applied to claim 1).  

    PNG
    media_image3.png
    345
    389
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    568
    540
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    493
    777
    media_image5.png
    Greyscale


As to claim 2, the case body part 30 includes locking holes 36a/37a in an inside surface, into which a respective claw part 66a/67a is inserted, the claw part 66a/67a are included in one side surface of the lid part 61, wherein the lid 61 is slid along the opening, the claw part 66a/67a is fitted and inserted into a corresponding locking hole 36a/37a and thereby the lid 61 is fixed to the battery case body part 30 (Fig. 4 as applied to claim 2).
As to claim 3, the battery case body part 30 has a space 39a which allows the claw part 66a/67a to be inserted thereto is disposed facing the locking hole 36a/37a in the inside surface (Figs. 1-5, such as Fig. 2 below, as applied to claim 3).

    PNG
    media_image6.png
    408
    338
    media_image6.png
    Greyscale

As to claim 4, the space 39a in the battery case 30, larger than locking holes 36a/37 which receive the claws 66a/67a from the lid, is large enough to allow the claw part 66a/67a to be inserted thereto and the held coin battery 90 to be to be pushed out to a removable position in the direction opposite to the direction of insertion (Fig. 2 copied above, as applied to claim 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2008-097958) in view of JP ’259 (JP 04-31259, of record).
Figures presented above in the 102 rejection of Takeda are incorporated herein.
As to claim 1, Takeda discloses in Figs. 1-5 of a battery case for accommodating a coin cell battery therein inserted in a sliding manner, the battery case comprising:
a battery case body part which includes an opening for accommodating the coin cell battery 90, and in which the accommodated coin cell battery is held; and
a lid part 60 which closes the opening of the battery case body part,
the lid part 60 including a claw part 66a/67a which, upon closing of the opening, is fitted and inserted into the battery case body part via mating with features 36a/37a of housing 30 of the battery case body part.  The system design also includes pushing the battery 90 out in a direction opposite to the sliding insertion direction (Fig. 4).  The opening 39a serves to provide a hole for manipulating the coin cell 90 to effectively push the cell 90 out of the case in a direction opposite to a direction of insertion (as applied to claim 1).  
As to claim 2, the case body part 30 includes locking holes 36a/37a in an inside surface, into which a respective claw part 66a/67a is inserted, the claw part 66a/67a are included in one side surface of the lid part 61, wherein the lid 61 is slid along the opening, the claw part 66a/67a is fitted and inserted into a corresponding locking hole 36a/37a and thereby the lid 61 is fixed to the battery case body part 30 (Fig. 4 as applied to claim 2).
As to claim 3, the battery case body part 30 has a space 39a which allows the claw part 66a/67a to be inserted thereto is disposed facing the locking hole 36a/37a in the inside surface (Figs. 1-5 as applied to claim 3).
As to claim 4, the space 39a in the battery case 30, larger than locking holes 36a/37 which receive the claws 66a/67a from the lid, is large enough to allow the claw part 66a/67a to be inserted thereto and the held coin battery 90 to be to be pushed out to a removable position in the direction opposite to the direction of insertion (Fig. 2 as applied to claim 4).
If it is somehow shown that the relative dimensions of Takeda are not designed such that the claw parts 66a/67a are small enough to fit into the battery cell removal space 39a, the concept of using a feature of a battery holder lid to provide for the function of ejecting or removing a coin battery from a battery holder was known in the art and an obvious modification to Takeda (as to claim 1). 
Notably, JP ‘259 disclosed that a lid or cover for a battery housing which holds coin cells 8 therein can be designed such that projections 9b disposed on the lid can be used to force the coin cells out of the holder (Fig. 5).  Therefore the concept of using a projection from a battery housing lid to effectively remove a coin cell from a holder was long since known in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the lid of Takeda such that the protrusions of the lid were designed to fit into the space 39a of Takeda since it would have provided a design whereby the protrusions of the battery lid itself would be inserted into the space 39a of Takeda to effectively dislodge/eject the battery 90 of Takeda from the holder accordingly without the need for any other means for removing the battery.
Allowable Subject Matter
Claims 5, 7, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, claims 6, 8, 10 and 12 may also be allowable for at least these reasons, pending resolution of the 112 rejection above to these claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to each of claims 5, 7, 9, and 11, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery case of claims 5, 7, 9 or 11 and further comprising the integrally formed battery holder including first and second holding parts which holds the coin cell battery therebetweeen.
Takeda is void of any such holder as the cell is inserted in bare form into the holder. The control board 40 and contact member 41 of Takeda, which hold the cell 90 are necessarily distinct from one another, thus not integrally formed and it would not be obvious to make components 40 and 41 integral given the requisite function of these components (40 a control board and 41 being an electrical contact member) within the context of Takeda.  Thus the holder as defined in claims 5, 7, 9 and 11 appears to be novel over Takeda and none of the remaining cited prior art of record, alone or in combination meet the limitations of claims 5, 7, 9, 11 including the battery case and holder recited therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725